Title: To James Madison from Burwell Bassett, 16 January 1813
From: Bassett, Burwell
To: Madison, James


        
          D Sir
          Jan. 16. 1813.
        
        I presume I shall be acquited by you of acting any inconsistant part in bringing to your view other persons for the appointment of District Judge of Virginia. In appearance only I trust will the duties be found conflicting. It is due to merit to bear witness to it where ever found, and it has appeard. the peculiar duty of a representative to make tender of the services of hi⟨s⟩ constituent. It is in this view that I feel myself bound as requested to name to you for the above appo[i]ntment Mr Mann Page of Gloucester son of Mr John Page of Rosewell.
        The peculiar estimability of that family is well know[n] to you that Mr Mann Page has long been a respectable professional man is I believe also

known to you, and indeed I believe you have every information requisite to review him with others who may be offered for the appointment. It is not for me to compare the relative merits. Most respectfully your obt Ser
        
          Burwell Bassett
        
      